Citation Nr: 0104014	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-49 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING

The Veteran-Appellant

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to 
September 1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  In February 1998, the Board 
remanded this claim to the RO for additional development.  
That development has been completed to the extent possible 
and the claim returned to the Board for further appellate 
determination. 

In the February 1998 Remand, the Board referred to the RO 
issues which had been raised of entitlement to service 
connection for an anxiety disorder, mumps, orchitis, 
epididymitis, and a right knee disorder.  These claims were 
denied in a March 1999 rating decision, and the veteran was 
notified of the rating decision and his appellate rights.  
The record does not reflect that the veteran thereafter 
entered notice of disagreement with this rating decision.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, these issues are 
not in appellate status.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful in-service 
event.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Here, the RO denied 
the veteran's claim on the merits.  After examining the 
record, the Board is satisfied that all relevant facts 
pertaining to service connection for PTSD has been properly 
developed.  

The veteran contends that he currently suffers from PTSD as a 
direct result of various stressors which he experienced 
during active service in Vietnam.  The veteran specifically 
contends that, while he served as a forward observer for an 
artillery unit during service in Vietnam in 1966 or 1967, he 
witnessed a radioman and machine gunner "blown to bits" 
with body parts raining down on him.  He remembered the 
radioman being decapitated.  Second, the veteran states that, 
during service in Okinawa in 1968, he would often fly into Da 
Nang on "flare ships."  On one of those missions, the 
veteran witnessed a plane which was carrying his best friend 
explode in mid-flight.  The third stressor claimed by the 
veteran occurred in 1968 when he flew into Da Nang on a 
helicopter with several body bags.  The veteran reported that 
he saw a quarter mile of body bags lined up on the runway.
He claims that he did not try to get to know the victims well 
and that only their last names were used.  The veteran also 
contends that he was in combat many times.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2000).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the April 1994 RO rating decision on 
appeal, the old requirements for service connection for PTSD 
were: medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1994).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1994).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1994).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, a clear 
diagnosis of PTSD is not required but otherwise the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  In this 
case, as explained below, there is medical evidence of PTSD; 
the primary impediment to a favorable decision is the absence 
of a verified stressor.  Therefore, because the general 
requirements of the regulation have not been substantively 
changed as pertains to this veteran, the Board finds that the 
veteran was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

Service personnel records show that the veteran was awarded 
the Good Conduct Medal, National Defense Service Medal, 
Presidential Unit Citation, Vietnam Campaign Medal, and 
Vietnam Service Medal.  His military occupational specialty 
(MOS) was as an advance supply man.  VAOPGCPREC 12-99 makes a 
distinction between "engaged in combat with the enemy" and 
"in a theater of combat operations" or "combat zone," 
including that the veteran have personally participated in 
the events.   Participation in a "campaign" or "operation" 
would not, in itself, establish that the veteran engaged in 
combat with the enemy.  Id.  The Presidential Unit Citation 
(PUC) is awarded to all of the personnel within a given unit.  
Therefore, the PUC is not necessarily an indication that the 
individual veteran actually saw combat.  Although the veteran 
has claimed that he was awarded the Purple Heart Medal, the 
record is devoid of verification of that particular combat 
citation.  In March 1991, the National Personnel Records 
Center (NPRC) confirmed lack of verification of a Purple 
Heart Medal.  There is otherwise no military citation or 
supportive evidence that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99. 

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  The Board finds that 
the service records or other evidence of record does not 
corroborate, substantiate, or verify the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
With regard to the in-service stressors reported by the 
veteran, many are vague as to details and, therefore, are 
unverifiable.  For example, the veteran's report that he 
witnessed a radioman and machine gunner "blown to bits" and 
a radioman being decapitated did not include specifics as to 
dates, location, or names.  Likewise, with regard to his 
reporting that a plane which was carrying his best friend 
exploded in mid-flight, the details, including the name of 
his alleged best friend, were never presented.  

Service-connection was denied by the RO because of the 
absence of credible supporting evidence that the claimed 
stressors actually occurred, and the veteran was informed 
that, without specific dates and locations of the reported 
stressors, the stressors could not be verified.  In letters 
dated in April and August 1998, the RO again requested the 
veteran to provide more specific information regarding 
claimed stressors, including dates of service in Vietnam, and 
to account for any discrepancies between the official records 
reflecting his MOS (cook, basic supplyman, Navy supply clerk, 
and aviation supplyman) and his claimed duties as a platoon 
sergeant (forward observer) and a Gorilla or Guerilla Platoon 
Sergeant.  The veteran did not offer any additional 
information to support his claim, and, notwithstanding this 
request, the veteran's representative wrote that they were of 
the opinion that the veteran had adequately set forth his 
contentions. 

Despite attempts to verify reported stressors, no reported 
in-service stressors have been verified.  In March 1999, the 
RO undertook additional development through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
which in turn forwarded the letter to the Marine Corps 
Historical Center.  An October 1999 letter from the Marine 
Corps Historical Center reflects nothing in the file from the 
veteran's squadron prior to February 1966.  The February 1966 
command chronology provided no evidence to corroborate the 
veteran's reported stressors.  Service personnel records do 
reflect that the veteran participated in a counterinsurgency 
operation at the Da Nang Air Base in Vietnam from July 1965 
to February 1966, though the nature of the operation is not 
indicated.  The veteran reported at the December 1994 VA 
examination that he participated in 4 months of flying flare 
ships out of Okinawa; however, he reported that this occurred 
during his last tour of duty, so the information about a 
counterinsurgency operation is not corroborative.  Sea and 
Air Travel Embarkation Slips reflect that the veteran's 
travels included: to Kobe, Japan in November 1954; to 
Okinawa, Japan in May 1968; to Tachikawa, Japan in January 
1965; to Da Nang, Republic of Vietnam in July 1965; and to 
Okinawa, Japan on February 20, 1966.

Service medical records include a notation that the veteran 
was seen in August 1967 for feelings of anxiety, though he 
was unwilling to admit of a specific problem area, and 
related his stress to a rush season at work.  The veteran 
reported that he had experienced another episode of anxiety 
in 1964, but indicated these were associated with personal 
problems.  Examination in 1968 reflects no complaints by the 
veteran of nervous trouble of any sort, and no abnormal 
psychiatric clinical findings.  A June 1968 entry reflects 
the veteran was suffering from insomnia due to domestic 
problems.  None of the service medical record entries note a 
history of stressful events or of symptomatology associated 
with stressful events related to service. 

In this case, the evidence of record includes various 
diagnoses of PTSD, most recently in December 1994.  None of 
the PTSD diagnoses, however, is based on a history which 
included a verified in-service stressor.  For example, the 
reported stressors at the December 1994 examination included 
the three stressful events noted above (radioman and machine 
gunner being blown up, a plane carrying his best friend 
exploding in mid-flight, and body bags), and additionally 
included the non-service-related stressor of his wife's 
mental illness and family difficulties associated therewith.  
A possible PTSD diagnosis in January 1986 was based on 
reports of stressors which included body bags in Vietnam.  VA 
hospitalization and treatment entries in 1989 reflect 
diagnoses of alcohol dependence and nicotine dependence, and 
included the diagnoses to rule out PTSD or possible PTSD.  
This was based on the unverified report of "trauma" of 
stacked body bags, transporting corpses back to Japan, and 
death of a friend.  In January 1989, the veteran also 
reported various pre-service traumatic events, as well as in-
service mortar fire, loss of a friend on a aircraft that 
exploded, and remembering body bags, although he did not 
handle them.  The January 1989 fee basis examination report 
noted that the veteran suffered from induced traumas related 
to his service, but concluded that he did not meet the 
criteria for PTSD at that time.  VA examination in March 
1989, which included the impression that the veteran met the 
criteria for a diagnosis of PTSD, was based on reported 
stressors of death of a friend and the deaths of others, and 
being a forward observer for 13 months with an artillery 
unit.  PTSD symptoms were noted based on a history of  body 
bags and a friend's aircraft exploding.

The Board is not bound to accept the opinions of physicians 
or psychologists whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  "Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The United States Court of 
Appeals for Veterans Claims has held that the diagnosis of 
PTSD must be based on a stressor history which has been 
verified, as an examination based on a questionable history 
is inadequate for rating purposes.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(f).  In light of the above, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD and the veteran's 
appeal is denied.  
38 C.F.R. § 3.304(f).

Since there is no evidence to corroborate any of the 
veteran's claimed stressors, there is no duty to obtain a 
nexus examination and opinion.  Under the VCAA, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.


ORDER

The appeal for service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

